DETAILED ACTION
This Office action is in response to applicant’s response filed 11/16/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Along with applicant’s response filed 11/16/2020, claims 1-20 were filed that are identical to claims 1-20 originally filed 08/14/2019.  Claims 1-20, as filed on 11/16/2020, are currently pending.
Applicant’s election without traverse of Species I (Figures 26-33) and claims 1-20 in the reply filed on 11/16/2020 is acknowledged.  Claims 18-20, as filed on 11/16/2020, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Specifically, claims 18-20 are drawn to a nonelected species comprising first and second strap members, first and second retracting devices, a first connecting member disposed at the outer end of the first strap member, and a second connecting member disposed at the outer end of the second strap member, wherein the first strap member and the second strap member form a restricting device for constraining the position of the user within the exercising space when the first connecting member is connected to the second connecting member.
Claims 1-17, as filed on 11/16/2020, are considered below.

Claim Objections
Claims 7-9, 15, and 16 are objected to because of the following informalities:
In claim 7, lines 5-6, “in the receiving space and operatively pulled” should be --- in the receiving space and configured to be operatively pulled ---.

In claim 8, line 3, “could be” should be --- is configured to be ---.
In claim 9, lines 13-14, “being operatively pulled” should be --- configured to be operatively pulled ---.
In claim 15, line 4, “wounded around the reel; when ” should be --- wound around the reel; wherein when ---.
In claim 15, line 7, “drives the reel” should be --- drive the reel ---.
In claim 15, line 11, “a recovery force” should be --- the recovery force ---.
In claim 16, line 2, “a longitudinal direction” should be --- a longitudinal direction thereof ---.
In claim 16, line 3, “could be” should be --- is configured to be ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the first side frame” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the first side of the treadmill frame ---.
Claim 3 recites the limitation “the receiving space” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a receiving space of the retracting device ---.
Claim 9 recites the limitation “the other one” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- the other of the first and second side frames ---.
Claim 9 recites the limitation “the position of the user” in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a position of the user ---.  Refer to the rejection of claim 9 under 35 U.S.C. § 101 and section 33(a) of the America Invents Act, see below.  
Claims 10-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 9, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 13 recites the limitation “the length of the exposed section” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a length of the exposed section ---.

Claim 15 recites the limitation “the other end” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- another end ---.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 1, the limitation “wherein the middle section of the strap member constrains a position of a user on 20the top surface of the endless belt when the second end of the strap member is connected to the second side of the treadmill frame” is 
Claims 2-8 and 14-16 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.
Regarding claim 4, the limitations “wherein when the user performs exercise on the top surface of the endless belt with the strap member, the middle section of the strap member is forced by the user to form a substantially V-shaped configuration with an 10opening toward a rear side of the treadmill so as to define a retaining portion for abutting against a waist of the use, a left restricting portion and a right restricting portion” are recited in lines 1-6.  The limitations appear to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitations to --- wherein the middle section of the strap member is configured to be forced by the user to form a substantially V-shaped configuration with an 10opening toward a rear side of the treadmill when the user performs exercise on the top surface of the endless belt with the strap member, so as to define a retaining portion for abutting against a waist of the user, a left restricting portion, and a right restricting portion ---.
Regarding claim 6, the limitation “wherein when the first connecting member is connected with the second connecting member, the middle section of the strap member 
Regarding claim 9, the limitation “wherein the middle section of the strap member constrains the position of the user 10within the exercising space when the first connecting member is connected to the second connecting member” is recited in lines 27-29.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to --- wherein the middle section of the strap member is configured to constrain a position of the user 10within the exercising space when the first connecting member is connected to the second connecting member ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 9, lines 27-28, see above.
Claims 10-13 and 17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, by virtue of their dependency on claim 9, which is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act, see above.
Regarding claim 11, the limitations “when the user performs exercise within exercising space with the strap member, the middle section of the strap member is forced by the user to form a substantially V-shaped configuration with an opening toward the entrance of the 20exercise apparatus so as to define a retaining portion for abutting against a waist of the use, a left restricting portion and a right restricting 
Regarding claim 17, the limitation “wherein when the first connecting member is connected with the second connecting member, the middle section of the strap member is substantially located at a height corresponding to a waist of the user” is recited in lines 1-4.  The limitation appears to be directed to or encompassing a human organism or body parts of a human organism.   Applicant is suggested to amend the limitation to   --- wherein when the first connecting member is connected with the second connecting member, the middle section of the strap member is configured to be substantially located at a height corresponding to a waist of the user ---.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. § 101 and section 33(a) of the America Invents Act, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Wilkinson – US 8,075,453, US 2005/0124471, US 2004/0043873, and US 2002/0086779) fails to teach or render obvious a treadmill in 
the second end of the strap member being removably connected to the second side of the treadmill 15frame; and a retracting device configured to retract the strap member into the retracting device when the second end of the strap member is disconnected from the second side of the treadmill frame (claim 1).

The prior art of record (Wilkinson – US 8,075,453, US 2005/0124471, US 2004/0043873, and US 2002/0086779) fails to teach or render obvious an exercise apparatus in combination with all of the elements and structural and functional relationships as claimed and further including:
the outer end of the strap member being operatively pulled by a user from the first side frame to the second side frame 5; and a second connecting member disposed at the second side frame substantially opposite to the retracting device at the first side frame (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record (Papadopoulos – US 2005/0164843; Hao – US 2014/0100085) and not relied upon is considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784